DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, and 9-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baba(EP 3415129A1) as evidenced by Google dictionary.
Baba discloses a method of tucking in the side of a diaper wherein the side seams are pushed between the front and back a distance towards each other such that they overlap near the waist.(Figure 11A)  They are held together via friction.(Col. 17, ll. 33-38)  The definition of “connect” according to a google search is “To bring together or into contact so that a real or notional link is established”.  A notional link is a theoretical link.  Since the two side panels overlap, there is a theoretical link between them.
Regarding claims 4,10, and 11, Babs shows using suction to open up a prefolded diaper and tuck the side seams in.(Figures 9B and 10)
Regarding claim 5, the side seams form longitudinal folds.(Figure 11A)
Regarding claim 7, Baba shows a device for pushing in the side seams.(Figures 9A and 9B)
Regarding claim 9, Baba shows using a blade to push in the side seams.(Figure 9A)
Claim(s) 1, 4-7, and 9-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Schneider et al.(US Publication 2014/0378287) as evidenced by Google dictionary.
Schneider et al. discloses a method of tucking in the side of a diaper wherein the side seams are pushed between the front and back a distance towards each other such that they between the front and back.(Figure 10)  The definition of “connect” according to a google search is “To bring together or into contact so that a real or notional link is established”.  A notional link is a theoretical link.  Since the two side panels are between the front and back, there is a theoretical link between them and the front and back.
Regarding claims 4,10, and 11, Schneider et al. shows using suction to open up a prefolded diaper and tuck the side seams in.(Figures 5 and 6)
Regarding claim 5, the side seams form longitudinal folds.(Figure 3)
Regarding claim 6, the diaper has fastenable side seams with free ends joined to one another.[0050]
Regarding claim 7 and 9, Schneider et al. shows using a blade for pushing in the side seams.(Figure 6)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba as applied to claims 1 and 7 above, and further in view of Nilsson et al.(US Patent 6,582,543)
Baba does not disclose using anything other than friction to hold the folded in sides in place.  Nilsson et al. discloses a method of making a diaper wherein loose elements are temporarily joined together via an adhesive which are easily able to be separated using minimal force.(Col. 1, ll. 43-53; Col. 3, ll. 48-55)  It would have been obvious to one of ordinary skill in the art at the time of filing to use an adhesive to hold the folded in sides in place since Nilsson et al. suggests using an adhesive to temporarily hold parts of a diaper to avoid problems and since Baba discloses that it is desired to keep the folded in sections in place using processing which would be aided by an adhesive holding them in place.(Col. 17, ll. 32-44)
Regarding claim 3, the adhesive being one that would allow separation without undue effort(Nilsson et al., Col. 3, ll. 53-56) would mean the connection would break at that location(predefined breaking area) upon unfolding of the diaper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746